Name: Council Regulation (EC) No 3259/94 of 22 December 1994 amending Regulation (EEC) No 2930/86 defining the characteristics of fishing vessels
 Type: Regulation
 Subject Matter: economic analysis;  technology and technical regulations;  information technology and data processing;  financing and investment;  fisheries
 Date Published: nan

 Avis juridique important|31994R3259Council Regulation (EC) No 3259/94 of 22 December 1994 amending Regulation (EEC) No 2930/86 defining the characteristics of fishing vessels Official Journal L 339 , 29/12/1994 P. 0011 - 0013 Finnish special edition: Chapter 4 Volume 7 P. 0003 Swedish special edition: Chapter 4 Volume 7 P. 0003 COUNCIL REGULATION (EC) No 3259/94 of 22 December 1994 amending Regulation (EEC) No 2930/86 defining the characteristics of fishing vesselsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas reference is made to the characteristics of fishing vessels in the common fisheries policy, requiring uniform definitions of vessel characteristics; whereas Council Regulation (EEC) No 2930/86 of 22 September 1986 defining the characteristics of fishing vessels (3) was adopted for this purpose; Whereas Community action in this field should where possible be based on recommendations already adopted by specialist international organizations; Whereas the need for a standardized international system of tonnage measurement of ships was recognized because of widely differing tonnages for individual ships of the same length; whereas, in view of this, the International Convention on Tonnage Measurement of Ships was signed in London on 23 June 1969 (ICTM 1969) under the aegis of the International Maritime Organization (IMO); Whereas that Convention defines gross tonnage as a function of the total volume of all enclosed spaces of a ship; whereas the methodology for the measurement of gross tonnage is laid down in Annex I to the Convention; Whereas the said Convention applies from 18 July 1994 to all non-exempted ships, including fishing vessels of 24 metres or more in length engaging in international voyages; whereas ships of less than 24 metres in length are, inter alia, exempted from the Convention; Whereas Regulation (EEC) No 2930/86 extended the provisions of Annex I to the said Convention to all Community fishing vessels; Whereas Member States have experienced certain difficulties in fully implementing the tonnage provisions of Regulation (EEC) No 2930/86, particularly in relation to smaller fishing vessels; whereas, for those smaller vessels, the methodology laid down in Annex I to the said Convention is in certain cases inappropriate; Whereas there should be flexible provisions for existing vessels, and in particular for those less than 15 metres in length, so that an estimate may be used for their tonnage; Whereas for vessels less than 15 metres in length a simpler definition of gross tonnage is desirable; Whereas vessels equal to, or greater than, 15 metres in length should be measured in accordance with the said Convention in view of the greater importance of the superstructure volume of those vessels; Whereas a postponement of the deadline of 18 July 1994 for remeasuring existing vessels equal to, or greater than, 15 metres and less than 24 metres in length is necessary because of the technical demands involved in measuring vessels in accordance with the methodology of the 1969 Convention, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2930/86 is hereby amended as follows: 1. the first subparagraph of Article 3 shall be replaced by the following: 'The breadth of a vessel shall be the maximum breadth as defined in Annex I to the International Convention on Tonnage Measurement of Ships, hereinafter referred to as the "1969 Convention".'; 2. Article 4 (1) shall be replaced by the following: '1. (a) The tonnage of a fishing vessel shall be gross tonnage as specified in Annex I to the 1969 Convention. (b) The gross tonnage of all new fishing vessels with an overall length equal to, or greater than, 15 metres and the keel of which is laid on or after 18 July 1994 shall be measured as specified in Annex I to the 1969 Convention. (c) The gross tonnage of new and existing fishing vessels with an overall length of less than 15 metres shall be measured in accordance with the formula set out in Annex I to this Regulation. (d) The gross tonnage of all existing vessels equal to, or greater than, 24 metres in length between perpendiculars shall be remeasured in accordance with Annex I to the 1969 Convention before 18 July 1994. In the case of vessels in this category which do not engage in international voyages within the meaning of the 1969 Convention and which are consequently exempt from the provisions of that Convention, the deadline shall be postponed until 31 December 1994. (e) Subject to paragraphs 2 and 3, the gross tonnage of existing vessels with an overall length equal to, or greater than, 15 metres and less than 24 metres between perpendiculars may be estimated in accordance with the methodology set out in the Annex to this Regulation in circumstances where the Commission considers these values to be sufficiently accurate. Member States shall, however, measure tonnage of vessels in this category in accordance with Annex I to the 1969 Convention in the following circumstances: - at the request of the vessel owner, - on application by a vessel owner, in respect of his vessel, to participate in any scheme where Community financial aid is payable, where such aid depends on the tonnage of the vessel. Community aid granted pursuant to Council Regulation (EC) No 3699/93 of 21 December 1993 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector for the processing and marketing of its products (4)() will, however, be implemented in accordance with the provisions in force of that Regulation. Until 1 January 2004, reference to the tonnage unit expressed as GRT may be maintained in the implementation of aid schemes concerning Articles 8 and 9 of Regulation (EC) No 3699/93, provided that the data relating to that unit of measurement have been notified to the Commission by 18 July 1994 under the procedures covered by Commission Regulation (EC) No 109/94 of 19 January 1994 concerning the fishing vessel register of the Community (5)(); - where alterations or modifications to the vessel characteristics are deemed by the competent authority of the Member State to be a substantial variation of the existing tonnage. Member States will ensure that all remaining vessels in this category are remeasured before 1 January 2004 in accordance with Annex I to the 1969 Convention. '; 3. the Annex which appears in the Annex to this Regulation shall be added. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995, with the exception of the provisions of Article 1 point 2 which concern Article 4 (1) (d) of Regulation (EEC) No 2930/86 and which shall apply from 18 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (1) OJ No C 323, 21. 11. 1994. (2) Opinion delivered on 14 September 1994 (not yet published in the Official Journal of the European Communities). (3) OJ No L 274, 25. 9. 1986, p. 1. (4)() OJ No L 346, 31. 12. 1993, p. 1. (5)() OJ No L 19, 22. 1. 1994, p. 5. ANNEX 'ANNEX New vessels < 15 metres overall length The gross tonnage of new fishing vessels of overall length less than 15 metres is defined as: GT = K1 · V where: K1 = 0,2 + 0,02 log10 V and V is the volume, given by: V = a1 (Loa · B1 · T1) where: Loa = length overall (Article 2 of Regulation (EEC) No 2930/86] B1 = breadth in metres according to the 1969 Convention T1 = depth in metres according to the 1969 Convention a1 = a function of Loa Existing vessels < 15 metres overall length The gross tonnage of existing fishing vessels of overall length less than 15 metres is defined as: GT = K1 · V where V is volume, given by: V = a2 (Loa · B1 · T1) where: B1 = breadth in metres T1 = depth in metres a2 = a function of Loa Vessels 15 metres overall length - 24 metres length between perpendiculars The gross tonnage of vessels of overall length equal to, or greater than, 15 metres and of length between perpendiculars less than 24 metres is defined as: GT = K1 · V where V is the total enclosed volume as defined by the 1969 Convention. For existing vessels, V may be provisionally estimated by the formula: V = a3 (Loa · B1 · T1) where: a3 = a function of Loa, B1, T1 and year of construction. The functions a1, a2, and a3 will be fixed on the basis of statistical analyses of pooled representative samples of the fleets of the Member States. These will be specified together with definitions of the dimensions B1 and T1 and with detailed rules for the application of the formulae in a Decision of the Commission.'